As filed with the Securities and Exchange Commission on October 8, 2010 Commission File Nos.333-109762 811-10463 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No.16 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.22 [X] JNLNY SEPARATE ACCOUNT IV (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 2900 Westchester Avenue, Purchase, New York 10577 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank Julian, Esq., Associate General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on October 11, 2010 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Variable Life Insurance contracts EXPLANATORY NOTE: This Amendment supplements the prospectus.Part C is also amended as indicated.This Amendment does not otherwise delete, amend, or supersede any other information in the registration statement, as previously amended, including exhibits and undertakings.Accordingly, Parts A and B of Post-Effective Amendment No. 15 as filed on August 17, 2010 (Accession No. 0000927730-10-000074), as thereafter supplemented, are hereby incorporated by reference. SEC 2125 (7-09) Supplement dated October 11, 2010 To The Prospectus Dated August 17, 2010 For PERSPECTIVE INVESTORâ FLEXIBLE PREMIUM VARIABLE LIFE INSURANCE POLICY Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK® Through JNLNY SEPARATE ACCOUNT IV This supplement updates the prospectus.Please read and keep it together with your copy of the prospectus for future reference. Changes to Investment Divisions effective October 11, 2010. Following is a description of changes to the Investment Divisions which includes name changes, sub-adviser changes and corresponding information. ►The following Investment Divisions have a sub-adviser change and/or a name change.Please delete the references to these Investment Divisions and replace them with the new sub-adviser and name information as described later in this supplement: JNL Series Trust JNL/AIM Global Real Estate Fund (now known as JNL/Invesco Global Real Estate Fund) JNL/AIM International Growth Fund (now known as JNL/Invesco International Growth Fund) JNL/AIM Large Cap Growth Fund (now known as JNL/Invesco Large Cap Growth Fund) JNL/AIM Small Cap Growth Fund (now known as JNL/Invesco Small Cap Growth Fund) ►Please also note the addition of the following Investment Divisions, in connection with name changes for said funds: JNL Series Trust JNL/Invesco Global Real Estate Fund (formerly, JNL/AIM Global Real Estate Fund) JNL/Invesco International Growth Fund (formerly, JNL/AIM International Growth Fund) JNL/Invesco Large Cap Growth Fund (formerly, JNL/AIM Large Cap Growth Fund) JNL/Invesco Small Cap Growth Fund (formerly, JNL/AIM Small Cap Growth Fund) ►Under CHARGES ASSESSED AGAINST THE PORTFOLIOS, under Individual Underlying Mutual Fund Company Annual Expenses, please note the following fund changes: ►Please delete the rows with the following funds and related expenses from the second table: JNL/AIM Global Real Estate Fund JNL/AIM International Growth Fund JNL/AIM Large Cap Growth Fund JNL/AIM Small Cap Growth Fund ►Please add the following funds and related expenses to the second table: Fund Operating Expenses (As an annual percentage of each Fund's average daily net assets) Fund Name Management and Admin Fee A Distribution and/or Service (12b-1) Fees Other Expenses B Acquired Fund Fees and Expenses C Total Annual Fund Operating Expenses JNL/Invesco Global Real Estate 0.86% 0.00% 0.01% 0.01% 0.88% JNL/Invesco International Growth 0.82% 0.00% 0.02% 0.02% 0.86% JNL/Invesco Large Cap Growth 0.77% 0.00% 0.00% 0.01% 0.78% JNL/Invesco Small Cap Growth 0.95% 0.00% 0.01% 0.01% 0.97% ►Please delete the second paragraph in footnote A in its entirety and replace it with the following: The JNL/Capital Guardian Global Diversified Research Fund, JNL/Capital Guardian Global Balanced Fund, JNL/Invesco Global Real Estate Fund, JNL/Invesco International Growth Fund, JNL/JPMorgan International Value Fund, JNL/Lazard Emerging Markets Fund, JNL/Oppenheimer Global Growth Fund, and all of the JNL/Mellon Capital Management Funds, except the JNL/Mellon Capital Management S&P 500 Index Fund, JNL/Mellon Capital Management S&P 400 MidCap Index Fund, JNL/Mellon Capital Management Small Cap Index Fund, JNL/Mellon Capital Management Bond Index Fund, each pay an administrative fee of 0.15%. ►Under THE SEPARATE ACCOUNT, forJNL Series Trust, please delete the following funds, along with each fund’s corresponding investment objective: JNL/AIM Global Real Estate Fund JNL/AIM International Growth Fund JNL/AIM Large Cap Growth Fund JNL/AIM Small Cap Growth Fund ►Under THE SEPARATE ACCOUNT, for JNL Series Trust, please add the following funds, along with each fund’s corresponding investment objective: JNL/BlackRock Global Allocation Fund (“Feeder Fund”) Jackson National Asset Management, LLC, investment adviser to the Feeder Fund (and BlackRock Investment Management, LLC, investment adviser to the Master Fund) Seeks high total return through exclusive investment in BlackRock Global Allocation Portfolio (the “Master Global Allocation Fund” or “Master Fund”), a series of BlackRock Series Fund, Inc. The Master Fund invests in a portfolio of equity, debt and money market securities. Generally, the Master Fund’s portfolio will invest in both equity and debt securities. Equity securities include common stock, preferred stock, securities convertible into common stock, or securities or other instruments whose price is linked to the value of common stock.The Master Fund uses derivatives as a means of managing exposure to foreign currencies and other adverse market movements, as well as to increase returns. The Master Fund may also invest in corporate loans. JNL/BlackRock Commodity Securities Fund Jackson National Asset Management, LLC (and BlackRock Investment Management, LLC) Seeks long-term capital growth by investing in equity securities and commodity-linked derivative instruments that provide exposure to the natural resources sector, as well as fixed income securities.The Fund may invest in securities of any market capitalization. Under normal market conditions, the Fund will utilize two strategies and will invest approximately 50% of its total assets in each strategy. The “Natural Resources Strategy” will focus on companies active in the extraction, production, and processing of commodities and raw materials. The “Commodities Strategy” will focus on investments in commodity securities. JNL/Goldman Sachs U.S. Equity Flex Fund Jackson National Asset Management, LLC (Goldman Sachs Asset Management, L.P.) Seeks long-term capital appreciation by investing in a broad mix of equity securities that aims to produce long-term capital appreciation and target attractive risk adjusted returns compared to the S&P 500 Index. JNL/Invesco Global Real Estate Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc. (f/k/a Invesco Aim Capital Management, Inc.) and sub-sub-adviser: Invesco Asset Management Ltd.) Seeks high total return by investing, normally, at least 80% of its assets in the equity and debt securities of real estate and real estate-related companies located in at least three different countries, including the United States. JNL/Invesco International Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc. (f/k/a Invesco Aim Capital Management, Inc.)) Seeks long-term growth of capital by investing in a diversified portfolio of reasonably priced, quality international equity securities of companies located in at least four countries outside of the U.S., emphasizing investment in companies in the developed markets of Western Europe and the Pacific Basin. JNL/Invesco Large Cap Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc. (f/k/a Invesco Aim Capital Management, Inc.)) Seeks long-term growth of capital by investing, normally, at least 80% of its assets in securities of large-capitalization companies. JNL/Invesco Small Cap Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc. (f/k/a Invesco Aim Capital Management, Inc.)) Seeks long-term growth of capital by investing, normally, at least 80% of its assets in equity securities of small-capitalization companies. (To be used with NV5825 05/10)NMU6104NY 10/10 PART C OTHER INFORMATION Item 26. Exhibits (a)Resolution of Board of Directors of Jackson National Life Insurance Company of New York authorizing the establishment of JNLNY Separate Account IV, incorporated by reference to Registrant's Registration Statement on Form N-4 (File Nos. 333-86933 and 811-09577) as filed on September 10, 1999. (b)Not applicable. (c) Distribution Agreement between Jackson National Life Insurance Company of New York and Jackson National Life Distributors, Inc., incorporated by reference to Registrant's Registration Statement on Form N-6 (File Nos. 333-108433 and 811-09933) as filed on October 17, 2003. Form of Selling Agreement, incorporated by reference to Registrant's Registration Statement on Form N-6 (File Nos. 333-108433 and 811-09933) as filed on October 17, 2003. (d) Form of Flexible Premium Variable Life Insurance Policy, incorporated by reference to Registrant's Registration Statement on Form N-6 (File Nos. 333-108433 and 811-09933) as filed on October 17, 2003. Form of Child Insurance Rider, incorporated by reference to Registrant's Registration Statement on Form N-6 (File Nos. 333-108433 and 811-09933) as filed on October 17, 2003. Form of Guaranteed Minimum Death Benefit Rider, incorporated by reference to Registrant's Registration Statement on Form N-6 (File Nos. 333-108433 and 811-09933) as filed on October 17, 2003. Form of Other Insured Term Insurance Rider, incorporated by reference to Registrant's Registration Statement on Form N-6 (File Nos. 333-108433 and 811-09933) as filed on October 17, 2003. Form of Waiver of Monthly Deductions Rider, incorporated by reference to Registrant's Registration Statement on Form N-6 (File Nos. 333-108433 and 811-09933) as filed on October 17, 2003. Form of Waiver of Specified Premium, incorporated by reference to Registrant's Registration Statement on Form N-6 (File Nos. 333-108433 and 811-09933) as filed on October 17, 2003. Form of Terminal Illness Benefit Rider, incorporated by reference to Registrant's Registration Statement on Form N-6 (File Nos. 333-108433 and 811-09933) as filed on October 17, 2003. Form of Loan Endorsement, incorporated by reference to Registrant's Post-Effective Amendment No. 3 (File Nos. 333-109762 and 811-10463) as filed on October 27, 2004. (e) Specimen Application, incorporated by reference to Registrant's Registration Statement on Form N-6 (File Nos. 333-108433 and 811-09933) as filed on October 17, 2003. Specimen Supplemental Application, incorporated by reference to Registrant's Post-Effective Amendment No. 3 (File Nos. 333-109762 and 811-10463) as filed on October 27, 2004. (f) (1)Declaration and Charter of First Jackson National Life Insurance Company, incorporated by reference to Registrant's Registration Statement on Form N-4 (File Nos. 333-86933 and 811-09577) as filed on September 10, 1999. (2)Certificate of Amendment of Charter of First Jackson National Life Insurance Company, incorporated by reference to Registrant's Registration Statement on Form S-6 (File Nos. 333-67902 and 811-10463) as filed on or about August 8, 2001. (3)Bylaws of First Jackson National Life Insurance Company, incorporated by reference to Registrant's Registration Statement on Form N-4 (File Nos. 333-86933 and 811-09577) as filed on September 10, 1999. (g) (1)Reinsurance Agreement between Jackson National Life Insurance Company of New York and RGA Reinsurance Company, incorporated by reference to Registrant's Post-Effective Amendment No. 6 (File Nos. 333-109762 and 811-10463) as filed on April 28, 2006. (2)Reinsurance Agreement between Jackson National Life Insurance Company of New York and Transamerica Financial Life Insurance Company, incorporated by reference to Registrant's Post-Effective Amendment No. 6 (File Nos. 333-109762 and 811-10463) as filed on April 28, 2006. (3)Reinsurance Agreement between Jackson National Life Insurance Company of New York and Security Life of Denver Insurance Company, incorporated by reference to Registrant's Post-Effective Amendment No. 6 (File Nos. 333-109762 and 811-10463) as filed on April 28, 2006. (h)Not applicable. (i)Not applicable. (j)Not applicable. (k) Legal Opinion and Consent of Counsel, attached hereto. (l) (1)Actuarial Opinion, incorporated by reference to Registrant's Post- Effective Amendment No. 1 filed on December 30, 2003 (File Nos. 333-86933 and 811-09577). (2)Actuarial Opinion, incorporated by reference to Registrant's Post-Effective Amendment No. 10 filed on March 26, 2008 (File Nos. 333-86933 and 811-09577). (3)Actuarial Opinion, incorporated by reference to Registrant's Post- Effective Amendment No. 12 filed on April 2, 2009 (File Nos. 333-86933 and 811-09577). (4)Actuarial Opinion, filed on April 30, 2010 (File Nos. 333-86933 and 811-09577). (m) (1)Sample Calculations, incorporated by reference to Registrant's Post-Effective Amendment No. 1 filed on December 30, 2003 (File Nos. 333-86933 and 811-09577). (2)Sample Calculations, incorporated by reference to Registrant's Post-Effective Amendment No. 8 filed on April 27, 2007 (File Nos. 333-86933and 811-09577). (3)Sample Calculations, incorporated by reference to Registrant's Post-Effective Amendment No. 10 filed on March 26, 2008 (File Nos. 333-86933 and 811-09577). (n)Consent of Independent Registered Public Accounting Firm, attached hereto. (o)Not applicable. (p)Not applicable. (q)Redeemability Exemption, incorporated by reference to Registrant's Post-Effective Amendment No. 1 filed on December 30, 2003 (File Nos. 333-86933 and 811-09577). Item 27.Directors and Officers of the Depositor Name and Principal Business Address Positions and Offices with Depositor Donald B. Henderson, Jr. Director 4A Rivermere Apartments Bronxville, NY 10708 David L. Porteous Director 20434 Crestview Drive Reed City, MI 49777 Donald T. DeCarlo Director 200 Manor Road Douglaston, New York 11363 Gary H. Torgow Director 220 West Congress Detroit, MI 48226-3213 John C. Colpean Director 1640 Haslett Road, Suite 160 Haslett, MI 48840 Richard D. Ash Vice President, Actuary & Appointed 1 Corporate Way Actuary Lansing, MI 48951 John B. Banez Vice President 1 Corporate Way Lansing, MI 48951 James P. Binder Senior Vice President & Treasurer 1 Corporate Way Lansing, MI 48951 Jeffrey Borton Vice President 1 Corporate Way Lansing, MI 48951 John H. Brown Vice President & Director 1 Corporate Way Lansing, MI 48951 Joseph Mark Clark Senior Vice President & Chief Information Officer 1 Corporate Way Lansing, MI 48951 James B. Croom Vice President 1 Corporate Way Lansing, MI 48951 George D. Daggett Illustration Officer 7601 Technology Way Denver, CO 80237 Lisa C. Drake Senior Vice President & Chief Actuary 1 Corporate Way Lansing, MI 48951 Phillip Brian Eaves Vice President 1 Corporate Way Lansing, MI 48951 Robert A. Fritts Senior Vice President & Controller 1 Corporate Way Lansing, MI 48951 James D. Garrison Vice President 1 Corporate Way Lansing, MI 48951 Julia A. Goatley Vice President, Assistant Secretary & 1 Corporate Way Director Lansing, MI 48951 Robert Hajdu Vice President 1 Corporate Way Lansing, MI 48951 Clifford S. Hale, M.D. Vice President 1 Corporate Way Lansing, MI 48951 Laura L. Hanson Vice President 1 Corporate Way Lansing, MI 48951 Andrew B. Hopping Executive Vice President, Chief 1 Corporate Way Financial Officer, Chairman & Director Lansing, MI 48951 Herald Dean Hosfield Vice President 1 Corporate Way Lansing, MI 48951 Stephen A. Hrapkiewicz, Jr. Senior Vice President 1 Corporate Way Lansing, MI 48951 Clifford J. Jack Executive Vice President & Chief 7601 Technology Way Distribution Officer Denver, CO 80237 Scott F. Klus Vice President 1 Corporate Way Lansing, MI 48951 Everett W. Kunzelman Vice President 1 Corporate Way Lansing, MI 48951 Clark P. Manning, Jr. President & Chief Executive Officer 1 Corporate Way Lansing, MI 48951 Herbert G. May III Chief Administrative Officer & 275 Grove St Building 2 Director 4th floor Auburndale, MA 02466 Thomas J. Meyer Senior Vice President, General 1 Corporate Way Counsel, Secretary & Director Lansing, MI 48951 Keith R. Moore Vice President 1 Corporate Way Lansing, MI 48951 P. Chad Myers Senior Vice President 1 Corporate Way Lansing, MI 48951 J. George Napoles Executive Vice President 1 Corporate Way Lansing, MI 48951 Timothy J. Padot Vice President 1 Corporate Way Lansing, MI 48951 Russell E. Peck Vice President & Director 1 Corporate Way Lansing, MI 48951 Laura L. Prieskorn Senior Vice President & Director 1 Corporate Way Lansing, MI 48951 Greg B. Salsbury Vice President & Director 7601 Technology Way Denver, CO 80237 William R. Schulz Vice President 1 Corporate Way Lansing, MI 48951 Muhammad Shami Vice President 1 Corporate Way Lansing, MI 48951 Kathleen M. Smith Vice President 1 Corporate Way Lansing, MI 48951 James R. Sopha Executive Vice President 1 Corporate Way Lansing, MI 48951 Kenneth H. Stewart Senior Vice President 1 Corporate Way Lansing, MI 48951 Heather R. Strang Vice President 1 Corporate Way Lansing, MI 48951 Robert M. Tucker, Jr. Vice President 1 Corporate Way Lansing, MI 48951 Michael A. Wells Chief Operating Officer 1 Corporate Way Lansing, MI 48951 Item 28.Persons Controlled by or Under Common Control with the Depositor or Registrant. Alcona Funding LLC Delaware 100% Jackson National Life Insurance Company Ascent Insurance Brokers Limited United Kingdom 50% Prudential Property Investment Managers Limited BOCI - Prudential Asset Management Hong Kong 36% Prudential Corporation Holdings Limited Limited BOCI - Prudential Trustee Limited Hong Kong 36% Prudential Corporation Holdings Limited BP Company Limited Cayman Islands 100% PRUPIM Vietnam Property Fund Limited Berrien Funding LLC Delaware 100% Jackson National Life Insurance Company Brooke GP Delaware 99% Brooke (Holdco 1) Inc. 1% Brooke (Holdco 2) Inc. Brooke LLC Delaware 77% Prudential (US Holdco2) Limited 23% Brooke (Jersey) Limited Brooke (Holdco 1) Inc. Delaware 100% Prudential (US Holdco 3) BV Brooke (Holdco 2) Inc. Delaware 100% Brooke (Holdco 1) Inc. Brooke Holdings LLC Delaware 100% Nicole Finance Inc. Brooke Holdings (UK) Limited United Kingdom 100% Brooke GP Brooke Investment, Inc. Delaware 100% Brooke Holdings LLC Brooke (Jersey) Limited United Kingdom 100%Prudential (US Holdco 2) Limited Brooke Life Insurance Company Michigan 100% Brooke Holdings LLC Buying Force Limited United Kingdom 50% Prudential Property Investment Management Limited CIMPL Pty Limited United Kingdom 100% PPM Capital (Holdings) Limited CITICPrudential Life Insurance China 50% Prudential Corporation Holdings Company Limited Limited CITIC - Prudential Fund China 49% Prudential Corporation Holdings Management Company Limited Limited CSU One Limited United Kingdom 100% Prudential Group Holdings Limited Calhoun Funding LLC Delaware 100% Jackson National Life Insurance Company Canada Property (Trustee) No 1 England 100% M&G Limited Limited Canada Property Holdings Limited Jersey 100% M&G Limited Curian Capital, LLC Michigan 100% Jackson National Life Insurance Company Curian Clearing LLC Michigan 100% Jackson National Life Insurance (formerly, BH Clearing, LLC) Company Falcon Acquisitions Limited United Kingdom 90% Falcon Acquisitions Subholdings Limited Falcon Acquisitions Holdings United Kingdom 100% Infracapital Nominees Limited Limited Falcon Acquisitions Subholdings United Kingdom 100% Falcon Acquisitions Holdings Limited Limited First Dakota, Inc. North Dakota 100% IFC Holdings, Inc. First Dakota of Montana, Inc. Montana 100% IFC Holdings, Inc. First Dakota of New Mexico, Inc. New Mexico 100% IFC Holdings, Inc. First Dakota of Texas, Inc. Texas 100% IFC Holdings, Inc. First Dakota of Wyoming, Inc. Wyoming 100% IFC Holdings, Inc. Furnival Insurance Company Guernsey 100% Prudential Corporation Holdings Limited Limited GS Twenty Two Limited United Kingdom 100% Prudential Group Holdings Limited Geoffrey Snushall Limited United Kingdom 100% Snushalls Team Limited Giang Vo Development JV Vietnam 65% Prudential Vietnam Assurance Company Private Limited Hermitage Management, LLC Michigan 100% Jackson National Life Company Insurance Holborn Bars Nominees Limited United Kingdom 100% M&G Investment Management Limited Holborn Delaware LLC Delaware 100% Prudential Four Limited Holborn Finance Holdco 2 United Kingdom 100% Prudential Group Holdings Limited Holborn Finance Holding Company United Kingdom 100% Prudential Securities Limited Hyde Dollco S.a.r.l. Luxembourg 100% Hyde Holdco3 Limited Hyde Holdco 1 Limited United Kingdom 100% Prudential Corporation Holdings Limited Hyde Holdco 3 Limited United Kingdom 100% Prudential Corporation Holdings Limited ICICI Prudential Asset Management India 49% Prudential Corporation Holdings Company Limited Limited ICICI Prudential Life Insurance India 25.98% Prudential Corporation Company Limited Holdings Limited ICICI Prudential Trust Limited India 49% Prudential Corporation Holdings Limited IFC Holdings, Inc. Delaware 100% National Planning Holdings Inc. d/b/a INVEST Financial Corporation Invest Financial Corporation Alabama 100% INVEST Financial Corporation Insurance Agency Inc. of Alabama Insurance Agency, Inc. of Delaware Invest Financial Corporation Connecticut 100% INVEST Financial Corporation Insurance Agency Inc. of Connecticut Insurance Agency, Inc. of Delaware Invest Financial Corporation Delaware 100% IFC Holdings, Inc. d/b/a INVEST Insurance Agency Inc. of Delaware Financial Corporation Invest Financial Corporation Georgia 100% Invest Financial Corporation Insurance Agency Inc. of Georgia Insurance Agency Inc. of Delaware Invest Financial Corporation Illinois 100% Invest Financial Corporation Insurance Agency Inc. of Illinois Insurance Agency Inc. of Delaware Invest Financial Corporation Maryland 100% Invest Financial Corporation Insurance Agency Inc. of Maryland Insurance Agency Inc. of Delaware Invest Financial Corporation Massachusetts 100% Invest Financial Corporation Insurance Agency Inc. of Massachusetts Insurance Agency Inc. of Delaware Invest Financial Corporation Montana 100% Invest Financial Corporation Insurance Agency Inc. of Montana Insurance Agency Inc. of Delaware Invest Financial Corporation Nevada 100% Invest Financial Corporation Insurance Agency Inc. of Nevada Insurance Agency Inc. of Delaware Invest Financial Corporation New Mexico 100% Invest Financial Corporation Insurance Agency Inc. of New Mexico Insurance Agency Inc. of Delaware Invest Financial Corporation Ohio 100% Invest Financial Corporation Insurance Agency Inc. of Ohio Insurance Agency Inc. of Delaware Invest Financial Corporation Oklahoma 100% Invest Financial Corporation Insurance Agency Inc. of Oklahoma Insurance Agency Inc. of Delaware Invest Financial Corporation South Carolina 100% Invest Financial Corporation Insurance Agency Inc. of South Carolina Insurance Agency Inc. of Delaware Invest Financial Corporation Texas 100% Invest Financial Corporation Insurance Agency Inc. of Texas Insurance Agency Inc. of Delaware Invest Financial Corporation Wyoming 100% Invest Financial Corporation Insurance Agency Inc. of Wyoming Insurance Agency Inc. of Delaware Invest Financial Corporation Mississippi 100% Invest Financial Corporation Insurance Agency PA of Mississippi Insurance Agency Inc. of Delaware India Opportunity Real Estate Fund Mauritius 100% International Opportunities Portfolio Management Limited Infracapital Employee Feeder GP United Kingdom 100% M&G Limited Limited Infracapital GP Limited United Kingdom 100% M&G Limited Infracapital Nominees Limited United Kingdom 100% M&G Limited Infracapital SLP Limited United Kingdom 100% M&G Limited Innisfree M&G PPP LLP United Kingdom 35% M&G IMPPP1 Limited International Opportunities India Mauritius 100% Prudential Mauritius Holdings Fund Limited Limited International Opportunities Portfolio Mauritius 100% Prudential Mauritius Holdings Management Limited Limited International Opportunities Shari’a United Arab Emirates 100% Prudential Asset Management Funds (OEIC) Limited Limited Investment Centers of America, Inc. North Dakota 100% IFC Holdings, Inc. Investment Opportunities Fund Luxembourg 100% Prudential Corporation Holdings SICAV - FIS Limited JNL Investors Series Trust Massachusetts 100% Jackson National Life Insurance Company Jackson Investment Management LLC Michigan 100% Brooke Holdings LLC Jackson National Asset Management, LLC Michigan 100% Jackson National Life Insurance Company Jackson National Life (Bermuda) Ltd. Bermuda 100% Jackson National Life Insurance Company Jackson National Life Distributors LLC Delaware 100% Jackson National Life Insurance Company Jackson National Life Insurance New York 100% Jackson National Life Insurance Company of New York Company JNLI LLC Delaware 100% Jackson National Life Insurance Company JNL Series Trust Massachusetts Common Law Trust with contractual association with Jackson National Life Insurance Company of New York JNL Southeast Agency, LLC Michigan 100% Jackson National Life Insurance Company JNL Variable Fund LLC Delaware 100% Jackson National Separate Account - I M&G (Guernsey) Limited Guernsey 100% M&G Limited M&G Financial Services Limited United Kingdom 100% M&G Limited M&G Founders 1 Limited United Kingdom 100% M&G Limited M&G General Partner Inc. Cayman Islands 100% M&G Limited M&G Group Limited United Kingdom 100% Prudential plc M&G IMPPP 1 Limited United Kingdom 100% M&G Limited M&G International Investments Limited United Kingdom 100% M&G Limited M&G International Investments Limited France (Branch only) 100% M&G International Investments Limited M&G International Investments Limited Germany (Branch only) 100% M&G International Investments Limited M&G International Investments Limited Italy (Branch only) 100% M&G International Investments Limited M&G International Investments Limited Spain (Branch only) 100% M&G International Investments Limited M&G International Investments United Kingdom 100% M&G International Investments Nominees Limited Limited M&G Investment Management Limited United Kingdom 100% M&G Limited M&G Life Assurance Company Limited United Kingdom 100% M&G Limited M&G Limited United Kingdom 100% M&G Group Limited M&G Management Services Limited United Kingdom 100% M&G Limited M&G Nominees Limited United Kingdom 100% M&G Limited M&G Pensions and Annuity Company Limited United Kingdom 100% M&G Limited M&G RED Employee Feeder GP Scotland 100% M&G Limited Limited M&G RED Employee Feeder LP Scotland 100% M&G Limited M&G RED GP Limited Guernsey 100% M&G Limited M&G RED SLP GP Limited Scotland 100% M&G Limited M&G RED SLP LP Scotland 100% M&G Limited M&G Securities Limited United Kingdom 100% M&G Limited M&G Support Services Limited United Kingdom 100% M&G Limited MM&S (2375) Limited Scotland 100% The Prudential Assurance Company Limited Marlin Acquisitions Holdings United Kingdom 100% Infracapital GP Limited Limited Marlin Acquisitions Limited United Kingdom 100% Marlin Acquisitions Holdings Limited National Planning Corporation Delaware 100% National Planning Holdings, Inc. National Planning Corporation Nevada 100% National Planning Corporation Insurance Agency Inc. of Nevada National Planning Holdings, Inc. Delaware 100% Brooke Holdings LLC National Planning Insurance Agency Inc. Alabama 100% National Planning Corporation National Planning Insurance Agency Inc. Florida 100% National Planning Corporation National Planning Insurance Agency Inc. Georgia 100% National Planning Corporation National Planning Insurance Agency Inc. Idaho 100% National Planning Corporation National Planning Insurance Agency Inc. Massachusetts 100% National Planning Corporation National Planning Insurance Agency Inc. Montana 100% National Planning Corporation National Planning Insurance Agency Inc. Oklahoma 100% National Planning Corporation National Planning Insurance Agency Inc. Texas 100% National Planning Corporation National Planning Insurance Agency Inc. Wyoming 100% National Planning Corporation Nicole Finance Inc. Delaware 100% Brooke GP North Sathorn Holdings Company Thailand 100% Prudential Corporation Holdings Limited Limited Nova Sepadu Sdn Bhd Malaysia 100% Sri Han Suria Sdn Berhad OYO Developments(Dagenham) United Kingdom 100% OYO Developments Limited Limited OYO Developments Limited United Kingdom 25% Prudential Property Investment Managers Limited PCA Asset Management Limited Japan 100% Prudential Corporation Holdings Limited PCA India Consumer Equity Open Mauritius 100% Prudential Mauritius Holdings Limited Limited PCA India Equity Open Limited Mauritius 100% Prudential Mauritius Holdings Limited PCA India Infrastructure Equity Open Mauritius 100% Prudential Mauritius Holdings Limited Limited PCA International Funds SPC Cayman Islands 100% Prudential Corporation Holdings Limited PCA Investment Trust Management Korea 100% Prudential Corporation Holdings Company Limited Limited PCA life Assurance Company Taiwan 99.66% Prudential Corporation Limited Holdings Limited PCA Life Insurance Company Japan 100% Prudential Corporation Holdings Limited (Japan) Limited PCA Life Insurance Company Korea 100% Prudential Corporation Holdings Limited (Korea) Limited PCA Securities Investment Trust Taiwan 99.54% The Prudential Assurance Company Limited Company Limited PGDS (UK One) Limited United Kingdom 100% Prudential IP Services Limited PGDS (UK Two) Limited United Kingdom 100% PDGS (UK One) Limited PGDS (US One) LLC Delaware 100% Jackson National Life Insurance Company PGDS (US Two) LLC Delaware 100% PGDS (US One) LLC Piedmont CDO Trust Delaware 100% Piedmont Funding LLC Piedmont Funding LLC Delaware 100% Jackson National Life Insurance Company PPEM Pte. Limited Singapore 100% Prudential Singapore Holdings Pte Limited PPM America, Inc. Delaware 100% PPM Holdings, Inc. PPM Capital (Holdings) Limited United Kingdom 100% M&G Limited PPM Finance, Inc. Delaware 100% PPM Holdings, Inc. PPM Holdings, Inc. Delaware 100% Brooke Holdings LLC PPM Ventures (Asia) Limited Hong Kong 100% PPM Capital (Holdings) Limited PPM Ventures Pty Limited Australia 100% CIMPL Pty Limited PPMC First Nominees Limited United Kingdom 100% M&G Limited PPS Five Limited United Kingdom 100% Prudential Property Services Limited PPS Nine Limited United Kingdom 100% Prudential Property Services Limited PPS Twelve Limited United Kingdom 100% Prudential Property Services Limited PRUPIM Vietnam Property Fund Cayman Islands 100% Prudential Property Investment Limited Management (Singapore) Limited PT Asuransi Jiwa Paja Indonesia 100% PT Prudential Life Assurance PT Prudential Life Assurance Indonesia 94.6% The Prudential Assurance Company Limited PVM Partnerships Limited United Kingdom 100% The Prudential Assurance Company Limited PVPF 1 Limited Cayman Islands 100% PRUPIM Vietnam Property Fund Limited PVPF 3 Limited Cayman Islands 100% PRUPIM Vietnam Property Fund Limited PVPF 4 Limited Cayman Islands 100% PRUPIM Vietnam Property Fund Limited PVPF 5 Limited Cayman Islands 100% PRUPIM Vietnam Property Fund Limited Pacus (UK) Limited United Kingdom 100% The Prudential Assurance Company Limited Park Avenue (Singapore Two) Gibraltar 100% Prudential Group Holdings Limited Limited Park Avenue Investments (Guernsey) Guernsey 50% Prudential (Netherlands) BV Limited Penguin Acquisitions Holdings United Kingdom 100% Infracapital GP Limited Limited Penguin Acquisitions Limited United Kingdom 100% Penguin Acquisitions Holdings Limited Pru IT-Service GmbH Germany 100% Prudential Corporation Holdings Limited Pru Life Insurance Corporation of Philippines 100% Prudential Corporation Holdings UK Limited Pru Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential(A1) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (AN) Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential (B1) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (B2) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (B3) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (B4) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (Gibraltar Five) Limited Gibraltar 100% Prudential (Gibraltar Four) Limited Prudential (Gibraltar Four) Limited Gibraltar 100% Prudential (US Holdco 1) Limited Prudential (Gibraltar Three) Gibraltar 100% Prudential (Gibraltar Four) Limited Prudential (Gibraltar Two) S.a.r.l. Luxembourg 100% Prudential Capital Holding Company Limited Prudential (Gibraltar) Limited Gibraltar 100% Prudential Australia One Limited Prudential (LPH One) Limited Gibraltar 100% Prudential Group Holdings Limited Prudential (LPH Two) Limited Gibraltar 100% Prudential (LPH One) Limited Prudential (Luxembourg One) & Luxembourg 50% Prudential (Luxembourg One) Prudential (Luxembourg Two) SeNC S.a.r.l. 50% Prudential (Luxembourg Two) S.a.r.l. Prudential (Luxembourg One) Luxembourg 100% Prudential Corporation Holdings S.a.r.l. Limited Prudential (Luxembourg Two) Luxembourg 100% Prudential Corporation Holdings S.a.r.l. Limited Prudential (Namibia) Unit Trusts Namibia 93% Prudential Portfolio Managers Limited (Namibia) (Pty) Limited Prudential (Netherlands One) United Kingdom 100% Prudential Group Holdings Limited Limited Prudential (Netherlands) BV Netherlands 100% Prudential Corporation Holdings Limited Prudential (TC) Limited Guernsey 100% Prudential (Netherlands) BV Prudential (US Holdco 1) BV Netherlands 100% Prudential (US Holdco 1) Limited Prudential (US Holdco 1) Limited United Kingdom 76.72% Brooke LLC 23.28% Prudential Four Limited Prudential (US Holdco 2) BV Netherlands 100% Prudential (US Holdco 1) BV Prudential (US Holdco 2) Limited Gibraltar 100% Holborn Delaware LLC Prudential (US Holdco 3) BV Netherlands 100% Prudential (US Holdco 2) BV Prudential - AA Office Joint Venture Vietnam 70% Prudential Vietnam Assurance Company Private Limited Prudential / M&G UKCF GP United Kingdom 100% M&G Limited Limited Prudential Al-Wara’ Asset Malaysia 100% Prudential Corporation Holdings Management Berhad Limited Prudential Annuities Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Asset Management (Hong Hong Kong 100% Prudential Corporation Holdings Kong) Limited Limited Prudential AssetManagement Singapore 100% Prudential Singapore Holdings (Singapore) Limited Pte Limited Prudential Asset Management United Arab Emirates 100% Prudential Corporation Holdings Limited Limited Prudential Assurance Company Singapore 100% Prudential Singapore Holdings Singapore (Pte) Limited Pte Limited Prudential Assurance Malaysia Bhd Malaysia 100% Sri Han Suria Sdn Berhad Prudential Assurance Singapore Singapore 100% Prudential Singapore Holdings (Property Services) Pte Limited Pte Limited Prudential Atlantic Reinsurance Ireland 100% Prudential Corporation Holdings Company Limited Limited Prudential Australia Holdings (UK) United Kingdom 100% Prudential (Netherlands) BV Limited Prudential Australia Holdings (UK) United Kingdom 100% Prudential Australia Holdings Two Limited (UK) Limited Prudential Australia One Limited United Kingdom 100% Prudential Corporation Holdings Limited Prudential BSN Takaful Berhad Malaysia 49% Prudential Corporation Holdings Limited Prudential Capital Holding Company United Kingdom 100% Prudential plc Limited Prudential Capital PLC United Kingdom 100% Prudential Capital Holding Company Limited Prudential Corporate Pensions Trustee United Kingdom 100% The Prudential Assurance Limited Company Limited Prudential Corporation Asia Limited Hong Kong 100% Prudential Corporation Holding Limited Prudential Corporation Australasia Australia 100% Prudential Group Holdings Holdings Pty Limited Limited Prudential plc United Kingdom Publicly Traded Prudential Corporation Holdings United Kingdom 100% Prudential Holdings Limited Limited Prudential Corporation Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Distribution Limited United Kingdom 100% Prudential Financial Services Limited Prudential Europe Assurance Scotland 100% MM&S (2375) Limited Holdings plc Prudential Finance BV Netherlands 100% Prudential Corporation Holdings Limited Prudential Financial Services United Kingdom 100% Prudential plc Limited Prudential Five Limited United Kingdom 100% Prudential plc Prudential Four Limited United Kingdom 98% Prudential Corporation Holdings Limited 2% Prudential plc Prudential Fund Management Malaysia 100% Nova Sepadu Sdn Bhd Berhad Prudential Fund Management Singapore 100% Prudential Singapore Holdings Services Private Limited Pte Limited Prudential GP Limited Scotland 100% M&G Limited Prudential General Insurance Hong Hong Kong 100% The Prudential Assurance Kong Limited Company Limited Prudential Group Holdings Limited United Kingdom 100% Prudential plc Prudential Group Pensions Limited United Kingdom 100% Prudential Financial Services Limited Prudential Group Secretariat Services United Kingdom 100% Prudential Group Holdings Limited Limited Prudential Health Holdings Limited United Kingdom 50% The Prudential Assurance Company Limited Prudential Health Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Health Services Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Holborn Life Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Holdings Limited Scotland 100% Prudential plc Prudential Hong Kong Limited Hong Kong 100% The Prudential Assurance Company Limited Prudential IP Services Limited United Kingdom 100% Prudential Corporation Holdings Limited Prudential International Assurance Ireland 100% Prudential Europe Assurance plc Holdings plc Prudential International Management Ireland 100% Prudential Europe Assurance Services Limited Holdings plc Prudential Investments (UK) United Kingdom 100% Prudential Capital Holding Limited Company Prudential Jersey (No 2) Limited Jersey 100% Prudential Corporation Holdings Limited Prudential Jersey Limited Jersey 100% Prudential Corporation Holdings Limited Prudential Lalondes Limited United Kingdom 100% Prudential Property Services Limited Prudential Life Assurance (Thailand) Thailand 42.19% North Sathorn Holdings Public Company Limited Company Limited 32.11% Staple Limited 24.82% Prudential Corporation Holdings Limited Prudential Lifetime Mortgages Scotland 100% The Prudential Assurance Limited Company Limited Prudential Logistics Limited United Kingdom 100% Prudential Corporation Holdings Limited Prudential Mauritius Holdings Mauritius 100% Prudential Corporation Holdings Limited Limited Prudential Pensions Administration United Kingdom 100% Prudential Financial Services Limited Limited Prudential Pensions Limited United Kingdom 100% The Prudential Assurance Company Limited Prudential Personal Equity Plans United Kingdom 100% M&G Limited Limited Prudential Phoebus Lux S.a.r.l. Luxembourg 100% Prudential Investments (UK) Limited Prudential Portfolio Managers Namibia 75% Prudential Portfolio Managers (Namibia) (Pty) Limited (South Africa) (Pty) Limited Prudential Portfolio Managers (South South Africa 75% M&G Limited Africa) (Pty) Limited Prudential Portfolio Managers (South South Africa 99.4% Prudential Portfolio Managers Africa) Life Limited (South Africa) (Pty) Limited Prudential Portfolio Managers Unit South Africa 94% Prudential Portfolio Managers Trusts Limited (South Africa) (Pty) Limited Prudential Process Management India 99.97% Prudential Corporation Services India Private Limited Holdings Limited Prudential Properties Trusty Pty Australia 100% The Prudential Assurance Limited Company Limited Prudential Property Investment Singapore 50% Prudential Singapore Holdings Pte Management (Singapore) Pte Limited Limited 50% PruPIM Ltd Prudential Property Investment United Kingdom 100% M&G Limited Managers Limited Prudential Property Services (Bristol) United Kingdom 100% Prudential Property Services Limited Limited Prudential Property Services Limited United Kingdom 100% Prudential plc Prudential Protect Limited United Kingdom 100% Prudential Health Holdings Limited Prudential Pte Ltd Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Quest Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Retirement Income United Kingdom 100% The Prudential Assurance Limited Company Limited Prudential Securities Limited United Kingdom 50% Prudential (B1) Limited 50% Prudential (B2) Limited Prudential Services Asia Sdn Bhd Malaysia 100% Prudential Corporation Holdings Limited Prudential Services Limited United Kingdom 100% Prudential Corporation Holdings Limited Prudential Services Singapore Pte Singapore 100% Prudential Singapore Holdings Limited Pte Limited Prudential Singapore Holdings Pte Singapore 100% Prudential Corporation Holdings Limited Limited Prudential Staff Pensions Limited United Kingdom 100% Prudential Group Holdings Limited Prudential Trustee Company Limited United Kingdom 100% M&G Limited Prudential UK Services Limited United Kingdom 100% Prudential Financial Services Limited Prudential Unit Trusts Limited United Kingdom 100% M&G Limited Prudential Vietnam Assurance Private Vietnam 100% Prudential Corporation Holdings Limited Limited Prudential Vietnam Finance Company Vietnam 100% Prudential Holborn Life Limited Limited Prudential Vietnam Fund Management Vietnam 100% Prudential Vietnam Assurance Private Limited Company Private Limited Prulink Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prutec Limited United Kingdom 100% The Prudential Assurance Company Limited Quinner AG Germany 100% Prudential Corporation Holdings Limited Reeds Rain Prudential Limited United Kingdom 100% Prudential Property Services Limited Securities Lending Cash Collateral Delaware 100% Jackson Funds Fund LLC Securities Lending Liquidating Fund Delaware 100% Jackson Funds LLC SII Insurance Agency, Inc. Massachusetts 100% SII Investments, Inc. SII Insurance Agency, Inc. Wisconsin 100% SII Investments, Inc. SII Investments, Inc. Wisconsin 100% National Planning Holdings, Inc. SII Ohio Insurance Agency, Inc. Ohio 100% SII Investments, Inc. Salmon AcquisitionsLimited United Kingdom 100% Salmon Acquisitions Holdings Limited Salmon Acquisitions Holdings United Kingdom 100% Infracapital Nominees Limited Limited Scottish Amicable Finance plc Scotland 100% The Prudential Assurance Company Limited Scottish Amicable ISA Managers Scotland 100% The Prudential Assurance Limited Company Limited Scottish Amicable Life Assurance Scotland 100% The Prudential Assurance Society Company Limited Scottish Amicable Life Limited Scotland 100% The Prudential Assurance Company Limited Scottish Amicable PEP and ISA Scotland 100% Scottish Amicable Life Nominees Limited Assurance Society Snushalls Team Limited United Kingdom 100% Prudential Property Services Limited Squire Reassurance Company LLC Michigan 100% Jackson National Life Insurance Company Squire Capital I LLC Michigan 100% Jackson National Life Insurance Company Squire Capital II LLC Michigan 100% Jackson National Life Insurance Company Sri Han Suria Sdn Berhad Malaysia 51% Prudential Corporation Holdings Limited Stableview Limited United Kingdom 100% M&G Limited Staple Limited Thailand 100% Prudential Corporation Holdings Limited Staple Nominees Limited United Kingdom 100% Prudential Personal Equity Plans Limited The First British Fixed Trust United Kingdom 100% M&G Limited Company Limited The Forum, Solent, Management United Kingdom 100% The Prudential Assurance Company Limited Company Limited The Prudential Assurance Company United Kingdom 100% Prudential plc Limited True Prospect Limited British Virgin Islands 100% Prudential Corporation Holdings Limited Wharfedale Acquisitions Limited United Kingdom 100% Wharfedale Acquisitions Subholdings Limited Wharfedale Acquisitions Holdings United Kingdom 100% Infracapital Nominees Limited Limited Wharfedale Acquisitions Subholdings United Kingdom 100% Wharfedale Acquisitions Limited Holdings Limited Wharfedale II Limited Jersey 100% Infracapital Nominees Limited Wharfedale III Limited Jersey 100% Infracapital Nominees Limited Yeslink Interco Limited United Kingdom 100% Prudential Group Holdings Limited Zelda Acquisitions Holdings Limited United Kingdom 100% Infracapital Nominees Limited Zelda Acquisitions Limited United Kingdom 100% Zelda Acquisitions Holdings Limited Item 29.Indemnification Provision is made in the Company's By-Laws for indemnification by the Company of any person made or threatened to be made a party to an action or proceeding, whether civil or criminal by reason of the fact that he or she is or was a director, officer or employee of the Company or then serves or has served any other corporation in any capacity at the request of the Company, against expenses, judgments, fines and amounts paid in settlement to the full extent that officers and directors are permitted to beindemnifiedby the laws of the State of New York. Insofar as indemnification for liabilities arising under the Securities Act of 1933 ("Act") may be permitted to directors, officers and controlling persons of the Company pursuant to the foregoing provisions, or otherwise, the Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against liabilities(other than the payment by the Company of expenses incurred or paid by a director, officer or controlling person of the Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 30.Principal Underwriter a) Jackson National Life Distributors LLC acts as general distributor for the Jackson National Separate Account - I.Jackson National Life Distributors LLC also acts as general distributor for the Jackson National Separate Account III, the Jackson National Separate Account IV, the Jackson National Separate Account V, the JNLNY Separate Account I, the JNLNY Separate Account II, and the JNLNY Separate Account IV. b) Directors and Officers of Jackson National Life Distributors LLC: Name and Business Address Positions and Offices with Underwriter Michael A. Wells Manager 1 Corporate Way Lansing, MI 48951 Andrew B. Hopping Manager 1 Corporate Way Lansing, MI 48951 Clifford J. Jack Manager, President and Chief Executive Officer 7601 Technology Way Denver, CO 80237 Stephen M. Ash Vice President 7601 Technology Way Denver, CO 80237 Pamela Aurbach Vice President 7601 Technology Way Denver, CO 80237 Jeffrey Bain Vice President 7601 Technology Way Denver, CO 80237 Brad Baker Vice President 7601 Technology Way Denver, CO 80237 Lawrence Barredo Assistant Vice President 7601 Technology Way Denver, CO 80237 Mercedes Biretto Vice President 7601 Technology Way Denver, CO 80237 James Bossert Senior Vice President 7601 Technology Way Denver, CO 80237 Amy Bozic Regional Vice President 7601 Technology Way Denver, CO 80237 J. Edward Branstetter, Jr. Assistant Vice President 7601 Technology Way Denver, CO 80237 Kristina Brendlinger Assistant Vice President 7601 Technology Way Denver, CO 80237 William Britt Regional Vice President 7601 Technology Way Denver, CO 80237 Tori Bullen Senior Vice President 210 Interstate North Parkway Suite 401 Atlanta, GA 30339-2120 Michelle L. Carroll Assistant Vice President 7601 Technology Way Denver, CO 80237 Greg Cicotte Executive Vice President, National Sales Manager 7601 Technology Way Denver, CO 80237 Maura Collins Vice President 7601 Technology Way Denver, CO 80237 Christopher Cord Assistant Vice President 7601 Technology Way Denver, CO 80237 George Daggett Assistant Vice President 7601 Technology Way Denver, CO 80237 Bob Dwyer Regional Vice President 7601 Technology Way Denver, CO 80237 Paul Fitzgerald Senior Vice President 7601 Technology Way Denver, CO 80237 Julia A. Goatley Assistant Secretary 1 Corporate Way Lansing, MI 48951 Luis Gomez Vice President 7601 Technology Way Denver, CO 80237 Kevin Grant Senior Vice President 7601 Technology Way Denver, CO 80237 Rupert T. Hall, Jr. Regional Vice President 7601 Technology Way Denver, CO 80237 Bonnie Howe Vice President and General Counsel 7601 Technology Way Denver, CO 80237 Thomas Hurley Senior Vice President 7601 Technology Way Denver, CO 80237 Mark Jones Vice President 7601 Technology Way Denver, CO 80237 Steve Johnson Regional Vice President 7601 Technology Way Denver, CO 80237 Georgette Kraag Regional Vice President 7601 Technology Way Denver, CO 80237 Steve Kluever Senior Vice President 7601 Technology Way Denver, CO 80237 John Koehler Vice President 7601 Technology Way Denver, CO 80237 James Livingston Executive Vice President 7601 Technology Way Denver, CO 80237 Doug Mantelli Vice President 7601 Technology Way Denver, CO 80237 James McCorkle Vice President 7601 Technology Way Denver, CO 80237 Tamu McCreary Assistant Vice President 7601 Technology Way Denver, CO 80237 Brook Meyer Vice President 1 Corporate Way Lansing, MI 48951 Thomas J. Meyer Manager and Secretary 1 Corporate Way Lansing, MI 48951 Jennifer (Seamount) Miller Vice President 7601 Technology Way Denver, CO 80237 Jack Mishler Senior Vice President 7601 Technology Way Denver, CO 80237 Diane Montana Assistant Vice President 7601 Technology Way Denver, CO 80237 Tony Natale Regional Vice President 38705 Seven Mile Road, Suite 251 Livonia, MI 48152-1058 Steve Papa Regional Vice President 7601 Technology Way Denver, CO 80237 Eric Palumbo Vice President 7601 Technology Way Denver, CO 80237 Allison Pearson Assistant Vice President 7601 Technology Way Denver, CO 80237 Brandon S. Pisanos Assistant Vice President 7601 Technology Way Denver, CO 80237 Jeremy Rafferty Assistant Vice President 7601 Technology Way Denver, CO 80237 Alison Reed Vice President 7601 Technology Way Denver, CO 80237 Traci Reiter Assistant Vice President 7601 Technology Way Denver, CO 80237 Gregory B. Salsbury Executive Vice President 7601 Technology Way Denver, CO 80237 Marilynn Scherer Vice President 7601 Technology Way Denver, CO 80237 Kathleen Schofield Vice President 7601 Technology Way Denver, CO 80237 Barbara Logsdon Smith Assistant Vice President 7601 Technology Way Denver, CO 80237 Daniel Starishevsky Senior Vice President 7601 Technology Way Denver, CO 80237 David Stebenne Regional Vice President 7601 Technology Way Denver, CO 80237 Jeremy Swartz Assistant Vice President 7601 Technology Way Denver, CO 80237 Robin Tallman Assistant Vice President 7601 Technology Way Denver, CO 80237 Doug Townsend Senior Vice President, Chief Financial Officer and FinOp 7601 Technology Way Denver, CO 80237 C. Ray Trueblood Vice President 7601 Technology Way Denver, CO 80237 Asa Wood Vice President 7601 Technology Way Denver, CO 80237 Daniel Wright Vice President and Chief Compliance Officer 7601 Technology Way Denver, CO 80237 Phil Wright Vice President 7601 Technology Way Denver, CO 80237 Matthew Yellott Assistant Vice President 7601 Technology Way Denver, CO 80237 (c) Name of Principal Underwriter Net UnderwritingDiscounts and Commissions Compensation on Redemption orAnnuitization Brokerage Commissions Compensation Jackson National LifeDistributors LLC Not Applicable Not Applicable Not Applicable Not Applicable Item. 31.Location of Accounts and Records Jackson National Life Insurance Company 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company Institutional Marketing Group Service Center 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company 7601 Technology Way Denver, Colorado 80237 Jackson National Life Insurance Company 225 West Wacker Drive, Suite 1200 Chicago, IL60606 Item. 32.Management Services Not Applicable Item. 33.Fee Representation Jackson National Life Insurance Company of New York represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses to be incurred, and the risks assumed by Jackson National Life Insurance Company of New York. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this post-effective amendment and has caused this post-effective amendment to be signed on its behalf, in the City of Lansing, and State of Michigan, on this 8th day of October, 2010. JNLNY Separate Account IV (Registrant) Jackson National Life Insurance Company of New York By:THOMAS J. MEYER Thomas J. Meyer Senior Vice President, General Counsel, Secretary and Director Jackson National Life Insurance Company of New York (Depositor) By:THOMAS J. MEYER Thomas J. Meyer Senior Vice President, General Counsel, Secretary and Director As required by the Securities Act of 1933, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. *THOMAS J. MEYER October 8, 2010 Clark P. Manning, Jr. President and Chief Executive Officer *THOMAS J. MEYER October 8, 2010 Andrew B. Hopping, Executive Vice President, Chief Financial Officer and Director *THOMAS J. MEYER October 8, 2010 Herbert G. May III Chief Administrative Officer and Director THOMAS J. MEYER October 8, 2010 Thomas J. Meyer Senior Vice President, General Counsel, Secretary and Director *THOMAS J. MEYER October 8, 2010 Laura L. Prieskorn Senior Vice President and Director *THOMAS J. MEYER October 8, 2010 John H. Brown Vice President and Director *THOMAS J. MEYER October 8, 2010 Julia A. Goatley Vice President, Assistant Secretary and Director *THOMAS J. MEYER October 8, 2010 Russell E. Peck Vice President and Director *THOMAS J. MEYER October 8, 2010 Gregory B. Salsbury Vice President and Director *THOMAS J. MEYER October 8, 2010 Donald B. Henderson, Jr. Director *THOMAS J. MEYER October 8, 2010 David L. Porteous Director *THOMAS J. MEYER October 8, 2010 Donald T. DeCarlo Director *THOMAS J. MEYER October 8, 2010 Gary H. Torgow Director *THOMAS J. MEYER October 8, 2010 John C. Colpean Director * Thomas J. Meyer, Senior Vice President, Secretary, General Counsel and Attorney-in-Fact POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each of the undersigned as directors and/or officers of JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (the Depositor), a New York corporation, hereby appoint Clark P. Manning, Jr., Andrew B. Hopping, ThomasJ.Meyer, Patrick W. Garcy, Susan S. Rhee and Anthony L. Dowling (each with power to act without the others) his/her attorney-in-fact and agent, with full power of substitution and resubstitution, for and in his/her name, place and stead, in any and all capacities, to sign applications and registration statements, and any and all amendments, with power to affix the corporate seal and to attest it, and to file the applications, registration statements, and amendments, with all exhibits and requirements, in accordance with the Securities Act of 1933, the Securities and Exchange Act of 1934, and/or the Investment Company Act of 1940.This Power of Attorney concerns JNLNY Separate Account I (333-37175, 333-48822, 333-70384, 333-81266, 333-118370, 333-119659, 333-137485 and 333-163323), JNLNY Separate Account II (333-86933), and JNLNY Separate Account IV (333-109762 and 333-118132), as well as any future separate accounts the Depositor establishes through which securities, particularly variable annuity contracts and variable universal life insurance policies, are to be offered for sale.The undersigned grant to each attorney-in-fact and agent full authority to take all necessary actions to effectuate the above as fully, to all intents and purposes, as he/she could do in person, thereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney as of the 4th day of January, 2010. CLARK P. MANNING, JR. Clark P. Manning, Jr. President and Chief Executive Officer ANDREW B. HOPPING Andrew B. Hopping Executive Vice President, Chief Financial Officer and Director HERBERT G. MAY III Herbert G. May III Chief Administrative Officer and Director THOMAS J. MEYER Thomas J. Meyer Senior Vice President, General Counsel and Director LAURA L. PRIESKORN Laura L. Prieskorn Senior Vice President and Director JOHN H. BROWN John H. Brown Vice President and Director JULIA A GOATLEY Julia A. Goatley Vice President, Senior Counsel, Assistant Secretary and Director RUSSELL E. PECK Russell E. Peck Vice President and Director GREGORY B. SALSBURY Gregory B. Salsbury Vice President and Director DONALD B. HENDERSON, JR. Donald B. Henderson, Jr. Director DAVID L. PORTEOUS David L. Porteous Director DONALD T. DECARLO Donald T. DeCarlo Director GARY H. TORGOW Gary H. Torgow Director JOHN C. COLPEAN John C. Colpean Director EXHIBIT LIST Exhibit No.Description k. Opinion and Consent of Counsel, attached hereto as EX-k. n.Consent of Independent Registered Public Accounting Firm, attached hereto as EX-n.
